Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 1 of 42 PagelD 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
PASS-A-GRILLE BEACH
COMMUNITY CHURCH, INC.

a Florida not for profit corporation,

Plaintiff,

CITY OF ST, PETE BEACH, a
Florida municipal corporation,

)
)
)
)
)
)
Vv. ) Case No. 20-cv-
)
)
)
)
)
Defendant, )
PLAINTIFF'S VERIFIED COMPLAINT
DAMAGES, DECLARATORY AND INJUNCTIVE RELIEF SOUGHT
AND DEMAND FOR JURY TRIAL

Plaintiff, Pass-A-Grille Beach Community Church, Inc. (“the Church”), by its
undersigned attorneys, files this complaint against Defendant City of St. Pete
Beach, (“the City”) and alleges that:

Parties & Property at Issue
Tr The Church has been organized as a Florida not for profit

corporation since 1959 and has been in existence as a faith community for over

100 years. Exhibit A, Decl. of Associate Minister Jeanne Haemmelmann, at {I 3.
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 2 of 42 PagelD 2

2. The Church is located at 107 16th Ave. St. Pete Beach, Fl 33706
(“the Property”). Id. at 4] 4.

3. The Church has owned the Property, including the parking lot at
issue in this case, since 1957. Id. at 4 5.

4. The Property is in the jurisdiction of Defendant St. Pete Beach, a
municipal corporation located within Pinellas County, Florida, and subject to the
City’s Land Use Development Code (the “Code”). Id. at 1 6.

Nature of the Case

5. Since 1957, and in furtherance of its sincerely held religious beliefs
and to promote its religious mission, the Church allows the general public to park
in its parking lot. Id. at 1 7. The free parking attracts people to the Church and
affords the Church a unique opportunity to serve the community, speak to people
who may not otherwise come to the Church about the Church’s religious beliefs
and activities, and solicit donations which the Church uses to support its religious,
not-for-profit activities. Id.

6. Since 2016, elected and appointed City officials and a few of the
Church’s neighbors have sought repeatedly to prohibit the Church's religious use

of its parking lot. Id. at 4] 8.
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 3 of 42 PagelD 3

i. Now the City, pursuant to a final order of the City’s Special
Magistrate for Code Enforcement entered on August 11, 2020, is prohibiting the
Church from allowing anyone is who is nota “customer” or “patron” of the Church
to park on the lot, mandating that the Church’s off-street parking be “dedicated
exclusively for [the Church’s] patrons and customers in connection with their use
of the church for legitimate church purposes.” Exhibit B, August 11, 20202 Order.

8. The Magistrate’s Order further holds that “[a] person who initially is
a patron of the [Church] for legitimate church purposes ceases to be a patron
once that person leaves the parking lot to do something not connected with the
purposes of the church. Moreover, a person who simply parks and leaves the
Property, regardless of whether the person pays to park, is never a patron.” Id.

9. Asa result of the Magistrate’s Order and the City’s enforcement, the
Church has already been subject to two $500 fines and will be subject to
additional $500 fines for each additional violation. Id.

10. This suit, which seeks damages as well as declaratory and injunctive
relief, challenges the manner in which the City has implemented and imposed its
land use regulations to restrict the Church’s religious land use and its rights

guaranteed by the Religious Land Use and Institutionalized Persons Act
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 4 of 42 PagelD 4

(“RLUIPA”) 42 U.S.C. § 2000cc et seq. the United States Constitution, and Florida

law.

Jurisdiction, Request for Advancement on the Court's Calendar, and Venue

11. This Court has original subject matter jurisdiction over this case
under:

a. 42U.S.C. § 2000cc-2(f) and 28 U.S.C. § 1331, as this action arises
under the United States Constitution and laws of the United
States;

b. 28 U.S.C. § 1343{a)3), as this case is brought to redress
deprivations under color of state law, of rights, privileges and
immunities secured by the United States Constitution;

c. 28 U.S.C. § 1343(a)(4), as this case seeks to recover equitable
relief under acts of Congress, specifically 42 USC § 1983 and 42
U.S.C. § 2000cc, which provide causes of actions for the
protection of civil and constitutional rights and injunctive
remedies;

d. 28U.S.C. § 2201{a), as this case seeks declaratory relief under 28

U.S.C. § 2202;
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 5 of 42 PagelD 5

e. 42 U.S.C. § 1988, to secure reasonable attorney fees as part of
the case;

f. supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a) over
the state law claims which are part of the same case or
controversy.

12. | Venue is proper in this district under 28 U.S.C. § 1391(b)(1) because
the Defendant is situated in this district and under 28 U.S.C. § 1391(b)(2) because
a substantial part of the events or omissions giving rising to the claims occurred
in this district.

13. The Church also respectfully requests a speedy decision and
advancement on this Court's calendar under Fed. R. Civ. P. 57 and 28 U.S.C. §
2201.

The Church's Religious Land Use

14. The Church is committed to preaching the gospel of Jesus Christ
and eliminating those barriers that separate people from each other and God.
Exhibit A, Decl. of Associate Minister Jeanne Haemmelmann, at 4] 9.

15. Avital aspect of the Church's beliefs and ministry is outreach to the
local community and to the world. This is a direct command from Christ himself:

“Therefore go and make disciples of all nations, baptizing them in the name of
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 6 of 42 PagelD 6

the Father and of the Son and of the Holy Spirit, and teaching them to obey
everything | have commanded you.” Matthew 28:19-20a (NIV). Id.

16. To this end, the Church does three things which are at issue in this
case: (1) the Church freely opens its parking lot to the general public; (2)
communicates its religious mission and values to those who park in the lot through
verbal evangelism and the distribution of Christian literature; and (3) solicits
charitable donations for its youth and missions ministry from the members of the
public that park in the lot. Id.

17. Since the Church is located roughly a block from the beach,
members of the general public have used the Church's lot for beach parking for
over sixty years. Exhibit A, Decl. of Associate Minister Jeanne Hammerman, at {]
12.

18. The Church has always offered free parking to members of the
general public. The Church requested payment on weekends for a short time
during the summers of 2013 through 2015, but the lot was open and free for the
vast majority of time even during that time period. Id.

19. The Church’s parking lot is adjacent to and surrounds the Church

building itself. Exhibit C, Aerial Photograph. The Church has approximately
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 7 of 42 PagelD 7

one hundred (100) spots on its parking lot. Exhibit A, Decl. of Associate Minister

Jeanne Haemmelmann, at 4 14.

20. The Church desires to attract people to the Church so that they can

learn about, join in, and support the Church’s ministries. Id.

 

21. The Church‘s free parking is one of the most effective ways the
Church can use the property God has given it to serve the community and attract
new people to the church. Id.

22. The Church sincerely believes that God has called it to use its
parking lot in this manner. Id.

23. The Church has allowed the general public to use its parking lot

since 1957 and walk to the public beach. Id.
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 8 of 42 PagelD 8

24. ‘The City has had public meetings in the vicinity and has parked their
vehicles on the Church lot and encouraged others who attended the meetings to
park on the lot. Id.

25. In 2016, the Church installed a donation box, similar to an “alms
box,” on the lot requesting a donation which was used by the youth group for its

youth ministry.

 

26. In addition, members of the youth group were at times on the lot,
handing out tracts explaining the basic tenants of Christianity and information

regarding the youth group. Id.
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 9 of 42 PagelD 9

27. Consistent with the Church's religious beliefs, the Church building
itself and the surrounding parking have always been open and inviting to the
general public with the goal of showing love and bringing new converts to Christ.
See, e.g. Hebrews 13:2; Romans 12:13; 1 Peter 4:9. Exhibit A, Decl. of Associate
Minister Jeanne Haemmelmann, at 4 22.

28. Since the 1950s the Church has allowed its parking lot to be used
by many others, including the neighbors, their guests, construction crews, the
general public, and for civic events. Id.

29. On days when the weather is good, the Church's lot is often full due
to beachgoers appreciative of the Church’s offer of free parking. This has been
the case for many years regardless of the Church’s activity on the lot. Exhibit A,
Decl. of Associate Minister Jeanne Haemmeimann, at 7] 24.

30. Anyone that enters onto the Church Property is someone in need of
God's love, and therefore akin to what a secular business would call a “customer”
ora “patron.” Id.

31. The Church is not a commercial business but rather offers the public
the gift of a free place to park and the opportunity to support the Church.
Members of the public are free to donate, or not donate, to the youth group when

parking on the lot. Id.
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 10 of 42 PagelD 10

The City’s Various Efforts to Shut the Church’s Religious Land Use Down

32. In June 2016, and in response to the Church youth group
evangelizing and soliciting donations from the general public who used the
Church’s lot for parking, the City cited the Church for allegedly violating Sections
17.2 — 17.4 of its parking code. Exhibit D.

33. Sections 17.2 - 17.4, enacted in 2006, regulate uses in the
Institutional (“INS”) zoning district, which is the district wherein the Church
Property is located. Exhibit D, Code Sections 17.2-17.4

34. The City argued the Church was violating Section 17.4 by operating
a “commercial parking lot” on the Property, which is a prohibited use in the INS
district. Exhibit E, June 2016 Notice of Violation.

35. The City’s Special Magistrate for Code Enforcement held a hearing

on the notice of violation on July 11, 2016. The Magistrate concluded that while
a “paid parking” model was a violation of the Code, soliciting donations and
evangelizing to those who parked in the lot was not a violation. Exhibit F,

7/11/16 Findings; Exhibit G, 7/11/16 Transcript, p. 15-17.

36. The City never appealed the Magistrate’s July 11, 2016 order.
37. On September 15, 2016, the Church was notified that it was to

appear before the Special Magistrate for another hearing for “second violation”

-10-
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 11 of 42 PagelID 11

of Sections 17.2 — 17.4. Exhibit H, 9/15/16 Notice of Violation. The second hearing
took place on October 10, 2016.

38. At the October 2016 hearing, it was argued that the Church was in
violation of the prohibition on paid parking because one afternoon the youth
group used a sign referring to a “fundraiser.” See Exhibit |, Transcript of October
10, 2016 hearing at p. 3.

39. The Magistrate again discussed the differences between “paid
parking” and soliciting voluntary donations.

So this is what I'm going to do: | think that we all understand a

donation is different from a charge. If you are accepting donations,

then I'm not going to tell you that you cannot accept donations.

Exhibit I, Transcript of October 10, 2016 hearing at p. 3.

40. The Magistrate further clarified that the only violation on the
property was the “fundraiser” sign, and that all other parking and soliciting
activities were legal under the Code.

| do not think that at this point that accepting donations rises to the

level of a commercial parking space as long as they are on the

property, you don’t say “fundraiser.”

| do think that this -this sign is in violation, so | am going to hold the

property in violation. But again, you have an opportunity to abate

that, and I'll give you five days to abate that. And made sure that it

doesn't happen anymore. You need to make sure your signs are in -
are in off the property.

-1l1-
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 12 of 42 PagelID 12

And we talked about this at the last hearing: you have to let anybody
park there. Id., p. 4.

41. Later in the hearing, the Magistrate further confirmed that the
Church was within its rights to allow members of the public to park in its lot.
As long as you are only accepting donations, parking is free, it’s your

property and you may allow people to park on that property. You
cannot say “fundraiser,” you cannot do -- any indication that a

payment is required to park on the property is a violation. Id., at p.

6 (emphasis added).

42. Accordingly, the Magistrate’s order following the October 10, 2016
hearing reflected that any violations had been cured, and the Property was in
compliance so long as donations remained voluntary. Exhibit J, October 10, 2016
Order.

43. The City never appealed the Magistrate’s October 10, 2016 order.

City Commissioner Pletcher Conspires with Code Enforcement and an
adjacent property owner to deny the Church’s Religious Land Use

44. Following the October 10, 2016 hearing, City officials continued to
target the Church and its youth group for harassment and conspired with
neighbors regarding how to “shut down” the Church’s activity. Exhibit K, Emails

Ex. A, Declaration.

-12-
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 13 of 42 PagelD 13

45. Through a public records request, the Church learned of a July 10,
2017 email sent to City Commissioner Melinda Pletcher by Mr. Neal Blackburn (an

unhappy neighbor who opposes the Church youth group’s activities). Exhibit K.

Melinda Pletcher

REALTOR®

Tampa St, Peierspurg Clearwater :

Offica 727.342.4800 Gell 727.455 6633 Web wew. smilhondassociaies corm
AimayeO page SimageliO2.ong> TimagetO3 page <hnageOO4 page? simagedoS.png7

Framo: Neal Blackburn <nasln blackburn email com>
Sent: Monday, July 10, 2017 3:23 Pit

Tor Melinda Pletcher

Subject; Beach parking at the church

 

HIE Melinda,

T hape al! is going great with you. The church continues on with beach parking. T met this
morning with Jennifer and Peyt. Several neighbors asked that F let them knew how it wert, ao
this is my message to them today. Please let me know if you have any ideas on how to move
forward with this topic. Thanks as always...

My 45 nin. meeting this morning with Tennifer and Pey$ went very well. The City pespla (AAelinda, Jennifer, Peyt and
Andrew blckmen}, ore. and hove always been greet. sympathetic and helpful. Whot we're up against is the Church's right
to ask for danations on their property (first amendment stuff}

The City Atagistrate ruled six months ago thet the Ghuitch can ask for donators from people thot pack on their

peaperty. They can put up signs only on their prdparty saying “donations” but they mist alse alfow peopia te park there
without paying.

My focus is on these two issues. How do we get the churteh bock in front of the City Magistrote and what are the
arguments that will convince her te shut Them down,

Peyt is gaing to drive down every Saturday oftarnaon te take pictures of his own: be can't use other peoples pictures,
He plots on siting them far either signs that are off of their property or for to many cars porked at fhe church.
Jenntfer is going to talk with Andrew Dickman, the City attorney, to heip us decides what arguments to moke at the
hearing. Clearly this iz a cammereial parking Jat on Sobhurdays and Sundays and oll Holidoys, ne matter what the church
calls itand out corrent city ordincntes do prahibit that,

Tl keep you up en any developments. We're hoping for an August 14th hearing.

All the best,
Meal

46. The July 10, 2017 email details meetings and efforts involving Mr.
Blackburn and several City representatives. The email acknowledges that the
Special Magistrate had already ruled that the Church could “ask for donations
from people that park on their property,” and Mr. Blackburn acknowledged that
the City’s and his combined efforts were aimed at getting the Special! Master to

“shut ... down” the Church youth group’s activity. Exhibit K.

-13-
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 14 of 42 PagelD 14

47. Perhaps most disturbingly, the email reflects how, during the July
2017 meeting, the City's Code Enforcement Division Manager, Mr. Peyt Dewar,
agreed to conduct regular, weekly surveillance of the Church youth group's
activities until he found a “violation.” Id.

48. By Spring 2018, and consistent with the plan discussed in the above
referenced July 17, 2017 email, the Church learned that the City's Code
Enforcement Division's Manager was conducting “surveillance” of the youth
group's parking activities. Exhibit A, Decl. of Associate Minister Jeanne
Haemmelmann, at 4] 28.

49. Mr. Dewar’s heavy-handed “surveillance” upset the teenage
volunteers, and he also acted confrontationally towards adult Church members.
Exhibit A.

50. In Spring and Summer of 2018, the Church learned of two additional
“Notices of Violation” the City had prepared. The third notice was never served
on the Church; and the fourth notice was served, but no hearing was held. Exhibit
A, Decl. of Associate Minister Jeanne Haemmelmann, at {| 30.

51. From 2018 to March 2019, the City renewed its heavy-handed
surveillance of the Church’s youth group activities, leading to the City receiving

more complaints. Exhibit L, Emails.

-14-
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 15 of 42 PagelD 15

52. In May 2020, Commissioner Melinda Pletcher again caused these
matters to re-surface when she disparaged the Church via social media and
received feedback from a Church member. Around that time, Commissioner
Pletcher renewed the City’s focus on the Church by sending to the Code
Enforcement Division pictures showing that the Church's lot was filled one
weekend. What she apparently did not know is the Church's youth group had no
involvement with parking during that weekend. Exhibit M, Pletcher Email to Code
Enforcement.

The Current Effort to Restrict the Church's Religious Land Use

53.  OnJune 16, 2020, the City issued a Notice announcing that the City
was charging the Church with a “Repeat Violation” of the City's Code Sections
17.2 — 17.4. Exhibit N, Notice of Repeat Violation.

54. The hearing regarding the “Repeat Violation” was held on July 16,
2020. Exhibit O, Transcript of July 16, 2020 Hearing.

55. Following the July 16, 2020 hearing, the argument for the first time
was raised that the Church was in violation of Code Section 23.4(j), which reads in
relevant part: “Off-street parking spaces shall be reserved for the exclusive use of
residents, customers, patrons, or employees of the principal use of the property

they are designed and intended to serve...”

-15-
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 16 of 42 PagelD 16

56. This issue was raised despite it being absent from the notice of
“Repeat Violation” and the Church having never received any other prior notice.
Exhibit O, Notice of Repeat Violation; Exhibit A, Decl. of Associate Minister
Jeanne Haemmelmann, at 7 32.

57. The City also continued to argue that the Church's solicitation of
charitable donations and its practice of allowing the general public to use its lot
were violations of Sections 17.2-17.4 and constituted a “commercial and/or off-
premises” lot.

58. The Special Magistrate issued an order on July 24, 2020 which
correctly found that since the Church was asking for donations rather than
charging a fee for parking, so the Church was not a “repeat violator.” Exhibit P,
July 24, 2020 Order.

59. The City objected to their Magistrate’s Order, filing a Motion for

Reconsideration demanding sua sponte that an amended Order enter closing
down a significant portion of the Church’s ministry. Exhibit Q, Motion for

Reconsideration (filed without Exhibits).

60. However, in an Amended order dated August 11, 2020, the
Magistrate concluded that as a matter of law Respondent's off-street parking must

be “dedicated exclusively for Respondent's patrons and customers in connection

-16-
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 17 of 42 PagelD 17

with their use of the church for legitimate church purposes.” And that “[a] person
who initially is a patron of the Respondent for legitimate church purposes ceases
to be a patron once that person leaves the parking lot to do something not
connected with the purposes of the church.” Exhibit B, August 11, 2020 Order.

61. In addition, the Magistrate concluded that “a person who simply
parks and leaves the Property, regardless of whether the person pays to park, is
never a patron.” Id.

62. Because the Church had admitted it allows members of the public
to park in its parking lot and walk off-premise, the Magistrate held that the
Church's use was prohibited under Section 17.4, pursuant to Land Development
Code Section 23.4{)}.

63. The Church disagrees with this interpretation of the Code and
contends that anyone who comes to the Church to receive the Church's offer of
free parking is a “patron” of the Church. Free parking is a charitable service the
Church offers members of the public so that they will come to the Church, hear

about the Gospel, and have an opportunity to support the Church’s religious

mission.

-17-
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 18 of 42 PagelD 18

64. Further, the City admitted at the hearing that Section 23.4{j) has
never been interpreted in this manner against any other assembly, institution, or
businesses other than the Church. Exhibit A. Declaration.

65. Because there was no evidence that the Church was seeking a fee
to park by an hourly or monthly contract, which is an element of the definition of
a commercial parking lot, the Magistrate rejected the City’s claim that the Church
was operating a commercial parking lot. Id., p. 4.

66. Because the parking lots are located on the same property as the
church, which is the principal use of the Property, the Magistrate also rejected the
City's claim that the Church was operating an off-premise parking lot. Id.

67. — Ultimately, the Magistrate issued a final order finding the Church in
violation fining the Church $500 for two violations (a total of $1,000) plus court
costs incurred by the City. Id.

68. The City had never enforced Section 23.4(j) with Section 17.4 in the
manner it has in this case against any other property owner in the City. The City
admitted as much in the July 16, 2020 hearing. Exhibit A.

69. There are numerous other parking lots used by non-customers and
non-patrons of the associated businesses and institutions, but those lots/entities

have not been targeted by the City in the way the Church has. One is the Dolphin

- 18 -
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 19 of 42 PagelD 19

Plaza, located near the Church, which is commercial strip mall with a Publix
Grocery Store, a CVS and Chic Fil A and several other stores. The Plaza includes
a private parking lot where people park their cars and walk across the street to
the public beach. No enforcement action has been taken against the owners of
the Dolphin Plaza. Rather, the City installed cross walks to allow patrons to park
at Dolphin Plaza and walk to the public beach. Ex. A; Exhibit R, Photos and Video
from Dolphin Piaza Lot.

70. To date, the Church is now prevented from its historical practice of
offering free parking to the general public in accordance with its sincerely held
religious beliefs and so that it can share its religious message with them and solicit
charitable donations from them.

71. — If the Church fails to comply it will be subject to substantial, daily
fines of $500 for each violation.

COUNT |

Violation of the Religious Land Use and Institutionalized Persons Act
Equal Terms As-Applied Claim, 42 U.S.C. § 2000cc(b)(1)

72. Congress defined “religious exercise” to broadly include:

“any exercise of religion, whether or not compelled by, or central
it

to, a system of religious belief,” and specifies that the “use,
building, or conversion of real property for the purpose of religious

-19-
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 20 of 42 PagelD 20

exercise shall be considered to be religious exercise of the person
or entity that uses or intends to use the property for that purpose.”

42 U.S.C, 2000cc-5{7}.

73. Congress further directed that RLUIPA should be “construed in favor
of a broad protection of religious exercise, to the maximum extent permitted by
the terms of this chapter and the Constitution.” 42 U.S.C. 2000cc-3(g).

74. Under RLUIPA’s Equal Terms provision, “[n]o government shall
impose or implement a land use regulation in a manner that treats a religious
assembly or institution on less than equal terms with a nonreligious assembly or
institution.” 42 U.S.C. § 2000cc(b}{1).

75. The plaintiff bears the initial burden of “producling] prima facie
evidence to support a[n equal terms] claim,” and thereafter “the government...
bear[s] the burden of persuasion on any element of the claim.” 42 U.S.C. §
2000cc—?(b).

76. Aclaimant must produce prima facie evidence that: (1) the claimant
is a religious assembly or institution, (2) subject to a land use regulation that (3)
treats the religious assembly or institution on less than equal terms, with (4) a

nonreligious assembly or institution. 42 U.S.C. § 2000cc(b}{1)).

-20 -
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 21 of 42 PageID 21

77. The Church isa “religious assembly or institution” under RLUIPA, 42
U.S.C § 2000cc et seq.

78. The City is a “government” under RLUIPA, 42 U.S.C. § 2000cc-
5(4){A), and is responsible for its ordinances as well as the acts, omissions, and
interpretations of its officials, employs, and commissioners.

79. The Church's use of the Property is subject to the land use and
zoning regulations contained in the St. Pete Beach Land Development Code.

80. The City has treated the Church on less than equal terms with the
non-religious assemblies and institutions in regard to the application of Section
23.4(j). In particular individuals park at the Dolphin Plaza, a commercial strip mall,
and walk across the street to the public beach. Exhibit R.

81. Specifically, the City has stated that the Church has violated the
Code because “it allows members of the public to park in its parking lot and walk
off-premise to do something not connected with the purpose of the church.”
Exhibit B.

82. The City has admitted that it had never applied the Code in this

manner against any other non-religious assembly or institution. Exhibit A; Exhibit

O.

~21-
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 22 of 42 PagelID 22

83. As stated above, many non-religious assemblies and institutions
“allow members of the public to park in [their] lot and walk off-premise to do
something not connected with the purpose of the [entity].”

84. The Church must now take affirmative action to somehow close its
lots to the general public that other nonreligious assemblies and institutions are
not required to take.

85. This unequal treatment of the Church will result in damage to the
Church’s mission and will strain the Church's resources by requiring expenditures
on measures to effectuate the City’s edict. Exhibit A.

86. The City’s unequal treatment of religious and non-religious
assemblies and institutions throughout its jurisdiction violates the equal terms
provision of RLUIPA.

87. The City’s unequal treatment of the Church is not the least restrictive
means of further any compelling government interest.

88. Asa direct result of the City’s violations of the Church's rights under
42 USC § 2000cc(b), as alleged above, the Church is suffering irreparable harm
for which there is no adequate remedy at law.

89. Furthermore, as a direct result of the City’s violations of the Church’s

rights under 42 USC § 2000cc(b), as alleged above, the Church has suffered

alk
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 23 of 42 PagelD 23

damages and is entitled to recover equitable relief, damages, costs, and attorney
fees.

WHEREFORE the Church is entitled to the relief requested below.

COUNT I!
Violation of the Right to Equal Protection under the Law Guaranteed by the
Fourteenth Amendment to the United States Constitution (42 USC § 1983)

90. The City’s disparate treatment of the Church violates the Church’s
right to the Equal Protection of the law as guaranteed by the Fourteenth
Amendment to the United States Constitution. This claim includes but is not
limited to a theory of a class-of-one violation.

91. The Church has been treated differently from other entities owning
parking lots in the City. Specifically, the City has enforced Section 23.4(j) against
the Church in a way that it had never enforced Section 23.4(j) against any other
entity at all or against similarly situated entities. In particular, the City has taken
no enforcement action against the Dolphin Plaza and many other uses adjacent
to it.

92. There is no rational basis for the City’s targeting of and unequal
treatment of the Church.

93. The unequal treatment of the Church in this case was intentional as

evidenced by the allegations discussed herein, and specifically the surveillance

-23-
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 24 of 42 PagelD 24

and harassment of Church members and conspiracy with the neighbors to “shut
down” the Church.

94. This claim also includes a theory of selective enforcement of the
City’s Code.

95. The City had not enforced the Code, specifically Section 23.4()),
against any other similarly situated entity despite the fact that many other entities
allow the general public to park in their lots regardless of whether the parkers
leave the lot at any time for another purpose.

96. The City has not required any other similarly situated entity to take
the preventative actions which will now be required of the Church to exclude the
public from its lot.

97. In particular, the City has not enforced Section 23.4(j) against the
Dolphin Plaza parking lot in the same way as it has against the Church.

98. The City’s enforcement of the Code against the Church has been in
bad faith and based upon impermissible considerations such as the Church's
protected First Amendment activity of soliciting charitable donations and
evangelism.

99. Asa direct result of the City’s violation of the Church’s Fourteenth

Amendment rights as described above, the Church has been denied the equal

. 24 -
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 25 of 42 PagelD 25

protection of the law and is suffering irreparable harm for which there is no
adequate remedy of law.

100. Asa direct result of the City’s violation of the Church’s Fourteenth
Amendment rights to equal protection of the law, as alleged hereinabove, the
Church has suffered and is entitled to recover compensatory and nominal
damages, costs and attorney fees.

WHEREFORE, the Church is entitled to the relief requested below.

COUNT III
Deprivation of Legal or Legal Nonconforming Use (Florida Law)

101. As stated above, the Church's use of opening its parking lot to the
general public was established as a legal use and is entitled to be treated as no
worse than a legal nonconforming use pursuant to St. Pete Beach Land
Development Code Sections 3.10(a) and 23.4(n).

102. Code Sections 23.49} and 17.4 were not enacted until 2005 and
2006 while the Church’s legal use of its parking lot dates back to the 1950s.

103. Under Florida law, a legal nonconforming use may only be
eliminated by attrition (amortization), abandonment, and acts of God as speedily

as is consistent with proper safeguards and the rights of those persons affected.

-~ 25 -
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 26 of 42 PagelD 26

104. The parking lot and its use were not destroyed by an act of God.
Neither was the lot or use abandoned by the Church.

105. Further, since the St. Pete Beach Land Development Code does not
specific an end date for nonconforming uses, the use was not terminated by
attrition.

106. Therefore, the City’s actions in depriving the Church of its legally
established use violates Florida law.

107. Asa direct result of the City’s deprivation of the Church's legal use
of its parking lot, the Church is suffering irreparable harm for which there is no
adequate remedy at law.

108. Furthermore, as a direct result of the City's deprivation of the
Church's legal nonconforming use of its parking lot, the Church is entitled to

equitable relief, damages, and the recovery of its costs and attorney fees.

COUNT IV
Violation of the Right to Free Speech and Expression Guaranteed by the First
Amendment to the United States Constitution (42 USC § 1983)
109. As alleged throughout, the Church has been engaged in protected
First Amendment conduct. Specifically, the Church solicits charitable donation

from members of the public who park on the Church’s lot both through in-person

solicitation and stationary donation receptacles.

-26-
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 27 of 42 PagelD 27

110. The City’s treatment of the Church violates the Church's right to free
speech and expression guaranteed by the First Amendment as it precludes the
Church from seeking charitable donations via in-person solicitations and through
receptacles as alleged herein.

111. Further, the City’s treatment of the Church violates the Church’s First
Amendment rights to evangelize members of the general public who choose to
park on the Church’s lot as alleged herein.

112. The City had no probable cause to continue to prosecute the Church

due to, inter alia, the Magistrate's 2016 orders and due to the fact that the

Church’s use of its lots was, at worst, a legal nonconforming use.

113. There is no rational basis for the City’s actions against the Church.

114. The City’s Code restriction does not represent a reasonable time
place and manner restriction and denies the Church the ability to communicate
its message and solicit donations from its intended audience.

115. The City’s actions against the Church are not narrowly tailored to
any compelling government interest.

116. Further, as applied by the City, and under the Magistrate’s order,
Code Section 23.4(j) requires the Church to exclude any person from its parking

lot that is not there for “legitimate church purposes.” Exhibit B. But neither the

_2?7 -
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 28 of 42 PagelD 28

City nor the magistrate have the constitutional authority to dictate to the Church
or its guests what is or is nota “legitimate church purpose.”

117. The First Amendment protects the right of religious institutions “to
decide for themselves, free from state interference, matters of church government
as well as those of faith and doctrine.”

118. As a direct result of the City’s violation of the Church’s First
Amendment rights as described above, the Church is suffering irreparable harm
for which there is no adequate remedy of law.

119. As a direct result of the City’s violation of the Church's First
Amendment rights as alleged hereinabove, the Church has suffered and is entitled

to recover compensatory and nominal damages, costs and attorney fees.

COUNT V
Violation of the Religious Land Use and Institutionalized Persons Act
Substantial Burden Claim, 42 U.S.C. § 2000cc(b)(1)

120. Congress provided in Section 2(a)(1) of RLUIPA statutory protections
for “religious exercise” as follows:

“No government shall impose or implement a land use regulation
in a manner that imposes a substantial burden on the religious
exercise of a person, including a religious assembly or institution,
unless the government demonstrates that imposition of the burden
on that person, assembly, or institution ... is in furtherance of a
compelling government interest [and] is the least restrictive means

- 28 -
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 29 of 42 PagelID 29

of furthering that compelling government interest.” U.S.C.
2000ccla}{1}.

121. The City has made an “individualized assessment” of the Church’s
land use within the meaning of 42 ULS.C. § 2000cc(a}(2)(C).

122. The City's imposition of its land use regulations on the Church’s use
of the Property affects “commerce among the several States” within the meaning
of 42 U.S.C. § 2000cc(a){2){B).

123. The City has imposed its land use regulations in a manner which
places more than an inconvenience on the Church’s religious exercise.

124. The City has imposed its land use regulations in a manner which
places significant pressure on the Church to forego its religious exercise at the
Property.

125. Specifically, the City is using Code Sections 17.2-17.4 and 23.4{j) to
ban the Church from (1} allowing the general public to park in its lot as it has done
since the 1950s; (2) soliciting charitable donations for its youth and missions
ministries from the general public on the lot; and (3) from spreading the gospel

of Christ to the general public who parks on the lot.

-29-
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 30 of 42 PagelD 30

126. Tobe clear, the Church believes God has directed it to continue all
three (3) actions described in paragraph 16 as part of its religious mission and
religious land use. Exhibit A.

127. Consistent with its biblical mandate, the Church is an open, inclusive
and welcoming place of worship. It is not a private club, nor is it a gated
community. It is a public place of respite, a place of reflection, joy and corporate
worship. To that end, it is open to members and non-member; to celebrate its
religious nature and open to the curious who wish to learn, grow and live in faith.

128. The Church had a reasonable expectation that it could allow the
general public to park on its lot because it has been done since the 1950s and is
thus a legally established use under Florida law and the City Code.

129. Because the City’s land use regulations have been implemented or
imposed in a manner that substantially burdens the Church’s religious exercise,
the City bears the burden to show that the imposition of the burden furthers a
compelling government interest and is the least restrictive means of furthering
that interest. 42 U.S.C. § 2000cc-2(b).

130. The City has implemented or imposed its land use regulations in a

manner which provides the Church no alternative locations within the jurisdiction

- 30 -
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 31 of 42 PagelD 31

wherein it can practice its religious land use in the manner described in paragraph
16.

131. The manner in which the City has imposed its land use regulations
to deny and restrict the Church's use of the Property is not supported by a
compelling governmental interest, nor is it the least restrictive means of furthering
any compelling governmental interest.

132. Accordingly, the City has imposed a “substantial burden” on the
Church’s religious exercise in violation of RLUIPA, 42 USC § 2000cc(a)(1).

133. According to Code Section 3.10(a},

Nonconforming uses of land, structures and premises which were lawfully

established prior to the adoption of this Code, but which are not permitted

or are otherwise currently prohibited by this Code, may continue to

operate at their present location until such time as such use has been

discontinued.

134. Similarly, Code Section 23.4{n), specifically addressing parking,
provides

Notwithstanding any other provisions or restrictions contained in this

Code, all parking lots, that have been permitted in accordance with this

Code and in place at the time of adoption of this Ordinance, are

considered vested until such time as the owner of the lot chooses to
expand or change use of the property.

-31-
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 32 of 42 PagelD 32

135. The Code sections raised by the City and Magistrate, Sections 23.4())
and 17.4, were passed in 2005 and 2006, while the Church has been allowing the
general public to park in its lot since the 1950s.

136. It is undisputed that the Church's practice of allowing the general
public to park in its lot was legal when it began in the 1950s.

137. Moreover, as recently as the 2016 Magistrate hearings, the City’s
Magistrate had informed the Church and the City that the Church was legally
permitted to allow the general public to park in its lots and solicit donations.
Exhibit |.

138. As such, the Church's practice of allowing the general public to park
in its lot is a legally established use that the City and the Magistrate cannot divest
the Church off by changing its interpretation of the Code.

139. The City’s actions threaten to deprive the Church of its vested rights
in its legal use of the parking lot.

140. Depriving (or even attempting to deprive) a religious institution of a
legal or legal nonconforming land use is a substantial burden under RLUIPA. See

World Outreach Conference Ctr. v. City of Chi., 591 F.3d 531 (7th Cir. 2009).

=gpl-
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 33 of 42 PagelD 33

141. The City has implemented and imposed its land use regulations in a
manner which has placed substantial pressure on the Church to modify its
behavior and violate its religious beliefs.

142. The City’s actions have created considerable expense and
uncertainty for the Church in its religious use of the Property. Exhibit A.

143. The City has imposed its land use regulations in manner which will
cause the Church to suffer financial loss. Exhibit A.

144. Under the City’s and Magistrate's current interpretation of the Code,
a Church member who parks on the Church lot and attends a Church function,
such as a Sunday service, and leaves the lot for any amount of time for any
purpose other than Church-related activities subjects the Church to violations and
fines.

145. As a direct result of the City’s violation of the Church's rights
protected under RLUIPA, 42 USC § 2000cc{a}, the Church is suffering irreparable
harm for which there is no adequate remedy at Jaw.

146. Furthermore, as a direct result of the City’s violation of the Church's
rights under RLUIPA, 42 USC § 2000cc(a) as alleged above, the Church is entitled
to equitable relief, damages, and the recovery of its costs and attorney fees.

WHEREFORE the Church is entitled to the relief requested below.

-33-
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 34 of 42 PagelD 34

COUNT VI
Violation of the Florida Religious Freedom Restoration Act
(Fla. Stat. § 761.03)

147. Pursuant to Section 761.03 of Florida’s Religious Freedom
Restoration Act (RFRA), “[t]he government shall not substantially burden a
person's exercise of religion, even if the burden results from a rule of general
applicability, except that government may substantially burden a person's
exercise of religion only if it demonstrates that application of the burden to the
person: (a) Is in furtherance of a compelling governmental interest; and (b) Is the
least restrictive means of furthering that compelling governmental interest.” Fla.
Stat. § 761.03.

148. Because the City’s land use regulations have been implemented or
imposed in a manner that substantially burdens the Church's religious exercise,
the City bears the burden to show that the imposition of the burden furthers a
compelling government interest and is the least restrictive means of furthering
that interest. Fla. Stat. § 761.03.

149. The manner in which the City has imposed its land use regulations

to deny and restrict the Church’s use of the Property is not supported by a

-34-
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 35 of 42 PagelD 35

compelling governmental interest, nor is it the least restrictive means of furthering
any compelling governmental interest.

150. Accordingly, the City has imposed a “substantial burden” on the
Church’s religious exercise in violation of Florida’s RFRA, codified at Fla. Stat. §
761.03.

151. As a direct result of the City’s violation of the Church’s rights
protected under Florida’s RFRA the Church is suffering irreparable harm for which
there is no adequate remedy at law

152. Furthermore, as a direct result of the City’s violation of the Church’s
rights under Florida’s RFRA as alleged above, the Church is entitled to equitable
relief, damages, and the recovery of its costs and attorney fees.

WHEREFORE the Church is entitled to the relief requested below.

COUNT Vii
Violation of Due Process Rights Guaranteed by the Fifth and Fourteenth
Amendments to the United States Constitution (42 USC § 1983)

153. The City’s conduct as described herein demonstrates that Section
23.4(j) and the City’s alleged enforcement mechanism under Section 17.4 is void
for vagueness.

154. The essential purpose of the "void for vagueness” doctrine is to

warn individuals of the consequences of their conduct.

-35-
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 36 of 42 PagelD 36

155. The test is whether the language conveys sufficiently definite
warning as to the proscribed conduct when measured by common understanding
and practices.

156. Section 23.4(j) does not convey what conduct is proscribed by a
parking lot owner and thus leaves the door open for arbitrary and discriminatory
enforcement as has happened in this case.

157. There is no guidance as to when a parker ceases to be a “patron”
or “customer” such as to give rise to a violation by the parking lot owner.

158. There is no guidance as to whether a Church member attending a
service and then going for a short walk around the neighborhood for recreational
purposes ceases to be a “patron” or “customer” such as to give rise to a violation.

159, There is no guidance as to what preventative measures a parking lot
owner must take in order to avoid prosecution under the Code. Must a parking
lot owner hire 24/7 security? Must it question what the parker intends to do after
parking on the lot? The Code is silent.

160. There is simply no guidance as to what amounts to a violation and
what conduct will prevent or cure the violation.

161. Such a vague law gives the City unbridled discretion regarding

enforcement.

- 36 -
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 37 of 42 PagelD 37

162. The law is void for vagueness and violates the United States
Constitution as described herein.

163. Asadirect result of the City’s violation of the Church’s due process
rights as described above, the Church is suffering irreparable harm for which there
is no adequate remedy of law.

164. Asa direct result of the City’s violation of the Church's due process
rights as alleged hereinabove, the Church has suffered and is entitled to recover
compensatory and nominal damages, costs and attorney fees.

WHEREFORE, the Church is entitled to the relief requested below.

COUNT VIII
Violation of the Right to Free Exercise of Religion Guaranteed by the First
Amendment to the United States Constitution (42 USC § 1983)

165. The terms of the City’s Land Development Code described above,
as well as the Magistrate’ 8/11/20 Order interpreting the same, both on their face
and as applied by the City, substantially burden the Church's free exercise of
religion. The Code Sections described herein and the Magistrate’s 8/11/20 Order,
both on their face and as applied by the City, are not neutral, not generally
applicable, and are also a system of individualized assessments.

166. As the Code and Order and the applications of the Code and Order

by the City as described above impose discriminatory burdens on the Church and

-37-
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 38 of 42 PagelD 38

religious assemblies in general, while permitting non-religious assemblies to be
free of such burdens, the City has unjustifiably violated the Church’s right to the
free exercise of religion.

167. In particular, the Magistrate’s 8/11/20 Order impermissibly restricts
Church parking to those who are there for “legitimate church purposes.”

168. The City and Magistrate’s attempt to restrict the Church's activities
to an undefined phrase such as “legitimate church purposes” is a substantial
burden on the Church's tree exercise of religion.

169. Asa direct result of the City’s violations of the Church’s right to the
free exercise of religion, as described above, the Church is suffering irreparable
harm for which there is no adequate remedy at law.

170. As a direct result of the City’s violation of the Church's First
Amendment right to the free exercise of religion, as described above, the Church
has suffered and is entitled to recover compensatory and nominal damages, costs

and attorney fees.

PRAYER FOR RELIEF

WHEREFORE, the Church respectfully requests a judgment against

Defendant City of St. Pete Beach and that this Honorable Court:

- 38 -
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 39 of 42 PagelD 39

a. Adjudge, decree and declare the rights and other legal relations of
the parties to the subject matter in controversy in order that such
declaration shall have the force and effect of final judgment and that the
Court retains jurisdiction of this matter for the purpose of enforcing the
Court's Order;

b. Pursuant to 28 U.S.C. § 2201 and Fed. R. Civ. P. 57, declare that the
Church may immediately continue to allow the general public to use its
parking lot and may continue to communicate religious messages to and
solicitation of charitable donations from those who park in the lot;

C. Pursuant to 28 U.S.C. § 2202, Fed. R. Civ. P. 64, 42 U.S.C. § 1983
and 42 U.S.C. § 2000cc-4 preliminarily and permanently enjoin the City
from enforcing its land use regulations to prevent the Church from allowing
the general public to use its parking lot, soliciting for charitable donations
on the lot, and evangelizing those who park in its lot;

d. Pursuant to 28 U.S.C. § 2202, Fed. R. Civ. P. 65, 42 U.S.C. § 1983
and 42 U.S.C. § 1988 and 42 U.S.C. § 2000cc-2{a), award the Church all
necessary and appropriate relief including compensatory and nominal

damages;

-39-
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 40 of 42 PagelD 40

Court retains jurisdiction of this matter for the purpose of enforcing the
Court’s Order;

b. Pursuant to 28 U.S.C. § 2201 and Fed. R. Civ. P. 57, declare that the
Church may immediately continue to allow the general public to use its
parking lot and may continue to communicate religious messages to and
solicitation of charitable donations from those who park in the lot;

C. Pursuant to 28 U.S.C. § 2202, Fed. R. Civ. P. 64, 42 U.S.C. § 1983
and 42 U.S.C. § 2000cc-4 preliminarily and permanently enjoin the City
from enforcing its land use regulations to prevent the Church from allowing
the general public to use its parking lot, soliciting for charitable donations
on the lot, and evangelizing those who park in its lot;

d. Pursuant to 28 U.S.C. § 2202, Fed. R. Civ. P. 65, 42 U.S.C. § 1983
and 42 U.S.C. § 1988 and 42 U.S.C. § 2000cc-2(a), award the Church all
necessary and appropriate relief including compensatory and nominal
damages;

e. Declare that the City has violated the Church's rights under the
aforementioned provisions of RLUIPA, the First, Fifth, and Fourteenth

Amendments of the United States Constitution, and Florida’s RFRA;

40
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 41 of 42 PagelD 41

ft. Declare that the City’s prohibition of the Church's use of the
Property is arbitrary and capricious;
g. Declare that Code Section 23.4(j) is void for vagueness and is
unenforceable against the Church;
h. Pursuant to 42 USC § 1988, 42 USC § 2000cc-2(d), Fed. R. Civ. Pro.
54(d) and other applicable law, award the Church its reasonable attorney
fees, costs; and
i. Grant such other and further relief as the Court deems equitable,
just and proper.
Verification
Pursuant to 28 U.S.C. § 1746 |, Jeanne Haemmelmann, hereby declare under
penalty of perjury that the allegations contained in the complaint, as also set forth

in my declaration are true, and that | have personal knowledge of the same and
can attest to the same at trial.

— Hoarenmelianenuni

By: Jeanne Haemmelmann
Its: Youth Pastor

 

Dated: August 20, 2020
Plaintiff's Jury Demand

Plaintiff demands a trial by jury for all the claims asserted in this case.

41
Case 8:20-cv-01952-TPB-SPF Document1 Filed 08/21/20 Page 42 of 42 PagelD 42

By: s/_L =—™

Daniel P. Balion (Mi. - P 44056)
Noel W. Stereit (ill. 6292008)
Lawrence Opalewski (Mi. P 77864)
Dalton & Tomich, PLC
Attorneys for Plaintiff
The Chrysler House
719 Griswold Suite 270
Detroit, Mi 48226
Tel. (313) 859-6000
Fax (313) 859-8888
ddalten@daltontomich.com
nsterett@daltontomich.com
lopalewski@daltontomich.com

bAAD

LEE H. RIGHTMYER, ESCIUIRE
FBN 0348945
14020 Roosevelt Slvd., Suite 808
Clearwater, FL 33762

Telephone: (727) 572-4545

Facsimite: (727) 572-4646
Primary Email: lrightmyer@baskineisel.com

Secondary Emalt: cara@baskineisel.com

Secondary Email: eservice@baskineisel.co

~~

-42 -
